Philbin, J.
The parties entered into a dissolution agreement in writing whereby the plaintiff sold to the defendant his interest in the business for $2,500 payable $1,000 in cash, and $1,500 in three promissory notes of $500 each, payable on the 1st of May, 2d of September, 1915, and 1st of January, 1916, respectively. On the 26th of April, 1916, or shortly before the first note matured, the plaintiff accepted $500 from the defendant and surrendered all the notes. He also gave defendant a receipt for ‘ ‘ payment in full for all claims up to date and have no further claims of any kind. New York April 26,1915.” The plaintiff now sues for the balance of $1,000, and the defendant claims accord and satisfaction and that the acceptance by the plaintiff of the payment of $500 before the debt became due, his surrender of the notes and the execution and delivery of the receipt in full were a bar to an action for any further sum. It must be so held. The parties entered into a new agreement wherein the defendant bound himself to pay $500 immediately, which, under the original contract, he was not bound to do, and the payment was made accordingly. The plaintiff on his part agreed to forgive the entire debt upon such immediate payment of part thereof. The new agreement was in all respects valid and was a good accord and satisfaction.
Guy and Bijub, JJ., concur.
Judgment reversed, with thirty dollars costs, and complaint dismissed, with costs.